

 
 

--------------------------------------------------------------------------------

 
Execution Copy

SUPPLEMENTAL INDENTURE NO. 5
 
THIS SUPPLEMENTAL INDENTURE NO. 5 (“Supplemental Indenture No. 5”), dated as of
February 23, 2011, is entered into between BMB MUNAI, INC., a corporation duly
organized and existing under the laws of the State of Nevada (the “Issuer”) and
THE BANK OF NEW YORK MELLON, a banking corporation organized under the laws of
the State of New York, as trustee (the “Trustee”).
 
WHEREAS, the Issuer and the Trustee entered into an indenture dated as of
September 19, 2007, as amended by Supplemental Indenture No. 1 dated as of June
1, 2010, as further amended by Supplemental Indenture No. 2 dated as of
September 10, 2010, as further amended by Supplemental Indenture No. 3 dated as
of December 22, 2010, and as further amended by Supplemental Indenture No. 4
dated as of January 26, 2011 (as may be further amended, supplemented or
replaced from time to time, the “Indenture”), providing for the issuance by the
Issuer of U.S. $60,000,000 aggregate principal amount of 9.0% Convertible Senior
Notes due 2012 (the “Notes”);
 
WHEREAS, pursuant to Section 7.1(a)(vii) of the Indenture, the Issuer is
permitted to make any change that would provide additional rights or benefits to
the Holders provided that such modification does not adversely affect the
interests of the Holders in any material respect, without the consent of the
Holders;
 
WHEREAS, the Issuer wishes to amend the Indenture for the benefit of each of the
Holders by adding an additional option for the Holders to require the Issuer to
redeem the Notes on the Eighth Put Date (as defined below) and providing for
related acceleration and exercise mechanics without in any way limiting or
affecting the existing redemption or other rights relating to the Notes;
 
WHEREAS, the Issuer and Counsel have confirmed by Opinion of Counsel that this
amendment does not adversely affect the interests of the Holders in any material
respect;
 
WHEREAS, the Issuer and 100% of the Holders have been in discussions regarding a
possible restructuring;
 
WHEREAS, 100% of the Holders are aware that the Company is or may be currently
in default under certain covenants (specifically Sections 9.7, 9.8, 9.10-12,
9.21 and 9.24) and have waived the Company’s compliance with those covenants
until the earlier to occur of (i) March 15, 2011 and (ii) the Eighth Put Date
(as defined below); and
 
WHEREAS, this Supplemental Indenture No. 5 is supplemental to the Indenture.
 
NOW, THEREFORE, it is mutually covenanted and agreed as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
AMENDMENTS
 
SECTION 1.1 Supplemental Indenture.  Upon execution of this Supplemental
Indenture No. 5, the Indenture shall henceforth be read and construed as one
document with this Supplemental Indenture No. 5.
 
SECTION 1.2 Definitions.  For all purposes of this Supplemental Indenture No. 5:
 
(a) All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Indenture; and
 
(b) As used in Section 10.2, the term “Put Settlement Date” shall mean, (i) in
relation to the options described in Sections 10.2(a) and l0.2(b) hereof, the
date that is 10 New York Business Days following the date on which the Holder
validly deposits a Put Option Notice with the Paying and Conversion Agent; (ii)
in relation to the option described in Section 10.2(c)(i) hereof, the Third Put
Date as defined in Section 10.2(c)(i) hereof, (iii) in relation to the option
described in Section l0.2(c)(ii) hereof, the Fourth Put Date as defined in
Section l0.2(c)(ii) hereof, (iv) in relation to the option described in Section
10.2(c)(iii) hereof, the Fifth Put Date as defined in Section 10.2(c)(iii), (v)
in relation to the option discussed in Section 10.2(c)(iv) hereof, the Sixth Put
Date as defined in Section 10.2(c)(iv), (vi) in relation to the option discussed
in Section 10.2(c)(v) hereof, the Seventh Put Date as defined in Section
10.2(c)(v), and (vii) in relation to the option discussed in Section 10.2(c)(vi)
hereof, the Eighth Put Date as defined in Section 10.2(c)(vi).
 
ARTICLE II
 
REDEMPTION AT THE OPTION OF NOTEHOLDERS
 
SECTION 2.1 Amendment of Redemption at the Option of Noteholders.  Section 10.2
of the Indenture is hereby amended and restated to read in its entirety as
follows:
 
10.2           The Issuer shall, at the option of the Holder of any Note, redeem
such Note:
 
(a) in the event that the Initial Shelf Registration Statement has not been
filed on or prior to the Filing Deadline Date, on any day following the Filing
Deadline Date until, but excluding, the Shelf Registration Statement Filing Date
(the “First Put Exercise Period”) at a price equal to 110% of its principal
amount together with interest accrued but unpaid to such date; or
 
(b) in the event the Shelf Registration Statement Effective Date has not
occurred, on any day following the one (1) year anniversary of the Original
Issue Date (the “Anniversary”) until, but excluding, the earlier of the day that
is 45 days after the Anniversary or the Shelf Registration Statement Effective
Date (the “Second Put Exercise Period”) at a price equal to 110% of its
principal amount together with interest accrued but unpaid to such date; or
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(c) on either (i) July 13, 2010 (the “Third Put Date”), (ii) such date that is
two (2) New York Business Days after the date of a Put Option Notice given by a
Noteholder after June 13, 2010 but on or before September 13, 2010 (the “Fourth
Put Date”), (iii) such date that is two (2) New York Business Days after the
date of a Put Option Notice given by a Noteholder after September 13, 2010 but
on or before December 31, 2010 (the “Fifth Put Date”), (iv) such date that is
two (2) New York Business Days after the date of a Put Option Notice given by a
Noteholder after December 31, 2010 but on or before January 31, 2011 (the “Sixth
Put Date”), (v) such date that is two (2) New York Business Days after the date
of a Put Option Notice given by a Noteholder after January 31, 2011 but on or
before February 28, 2011 ( the “Seventh Put Date”), or (vi) such date that is
two (2) New York Business Days after the date of a Put Option Notice given by a
Noteholder after February 28, 2011 but on or before March 15, 2011 (the “Eighth
Put Date”), in each case at a price equal to 105% of its principal amount
together with interest accrued but unpaid to such date.
 
In order to exercise the option contained in clause (a) or (b) above, the Holder
of a Note must, during the First Put Exercise Period or the Second Put Exercise
Period, as applicable, deposit with the Paying and Conversion Agent such Note
Certificate and a duly completed Put Option Notice.
 
In order to exercise the option contained in clause (c)(i) above, the Holder of
a Note must, not less than 30 nor more than 60 days before the relevant Put
Settlement Date, deposit with the Paying and Conversion Agent a duly completed
Put Option Notice and, in the case of a Put Option Notice relating to Notes
evidenced by a Note Certificate, such Note Certificate.
 
In order to exercise the option contained in clause (c)(ii) above, the Holder of
a Note must, after June 13, 2010 and on or before September 13, 2010, deposit
with the Paying and Conversion Agent a duly completed Put Option Notice and, in
the case of a Put Option Notice relating to Notes evidenced by a Note
Certificate, such Note Certificate.
 
In order to exercise the option contained in clause (c)(iii) above, the Holder
of a Note must, after September 13, 2010 and on or before December 31, 2010,
deposit with the Paying and Conversion Agent a duly completed Put Option Notice
and, in the case of a Put Option Notice relating to Notes evidenced by a Note
Certificate, such Note Certificate.
 
In order to exercise the option contained in clause (c)(iv) above, the Holder of
a Note must, after December 31, 2010 and on or before January 31, 2011, deposit
with the Paying and Conversion Agent a duly completed Put Option Notice and, in
the case of a Put Option Notice relating to Notes evidenced by a Note
Certificate, such Note Certificate.
 
In order to exercise the option contained in clause (c)(v) above, the Holder of
a note must, after January 31, 2011 and on or before February 28, 2011, deposit
with the Paying and Conversion Agent a duly completed Put Option Note and, in
the case of a Put Option Notice relating to Notes evidenced by a Note
Certificate, such Note Certificate.
 
In order to exercise the option contained in clause (c)(vi) above, the Holder of
a note must, after February 28, 2011 and on or before March 15, 2011, deposit
with the Paying and Conversion Agent a duly completed Put Option Note and, in
the case of a Put Option Notice relating to Notes evidenced by a Note
Certificate, such Note Certificate.
 
 
3

 
 

--------------------------------------------------------------------------------

 
 
The Paying and Conversion Agent with which a Note is so deposited shall deliver
a duly completed receipt for such Note (a “Put Option Receipt”) to the
depositing Noteholder.  No Note, once deposited with a duly completed Put Option
Notice in accordance with this Section 10.2, may be withdrawn; provided,
however, that if, prior to the relevant Put Settlement Date, any such Note
becomes immediately due and payable or, upon due presentation of any such Note
on the relevant Put Settlement Date, payment of the redemption moneys is
improperly withheld or refused, the Paying and Conversion Agent shall mail
notification thereof to the depositing Noteholder at such address as may have
been given by such Noteholder in the relevant Put Option Notice and shall hold
such Note at its Specified Office for collection by the depositing Noteholder
against surrender of the relevant Put Option Receipt.  For so long as any
Outstanding Note is held by the Paying and Conversion Agent in accordance with
this Section 10.2, the depositor of such Note and not such Paying and Conversion
Agent shall be deemed to be the Holder of such Note for all purposes.  Should a
Holder of any Note redeem such Note in accordance with this Section 10.2, the
Issuer shall give notice to Noteholders in accordance with Section 12.2 hereof.
 
The Issuer shall give notice to the Noteholders as soon as practicable following
such event of the Shelf Registration Statement Filing Date and the Shelf
Registration Statement Effective Date, in accordance with Section 12.2 hereof
and, in the absence of such notice, the Shelf Registration Statement Filing Date
and the Shelf Registration Statement Effective Date shall be deemed not to have
occurred for the purposes of this Section 10.2.
 
SECTION 2.2 Notice.  The Issuer shall provide notice to the Trustee and each
Noteholder in accordance with the Indenture within three (3) Business Days of
the receipt of any Put Option Notice.
 
SECTION 2.3 Amendments with Respect to the Indenture.  Except as amended hereby,
the Indenture shall remain in full force and effect and is hereby ratified,
adopted and confirmed in all respects.  All references to “this Indenture,”
“hereunder,” “hereof,” “herein,” or words of like import, and all references to
the Indenture in any other agreement or documents shall hereafter be deemed to
refer to the Indenture as amended hereby.
 
ARTICLE III
 
PROVISIONS OF GENERAL APPLICATION
 
SECTION 3.1 Severability.  In case any provision in or obligation under this
Supplemental Indenture No. 5 shall be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
SECTION 3.2 The Trustee.  The recitals and statements in this Supplemental
Indenture No. 5 shall be taken as the statements of the Issuer and the Trustee
assumes no responsibility for their accuracy or correctness.  The Trustee shall
not be responsible or accountable in any manner whatsoever for or with respect
to the validity or sufficiency of the Supplemental Indenture No. 5.
 
4
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.3 Effect of headings.  The Clause headings herein are for convenience
only and shall not affect the construction hereof.
 
SECTION 3.4 Governing Law.  The Internal law of the State of New York will
govern and be used to construe this Supplemental Indenture No. 5, the Indenture
(as supplemented and amended hereby) and the Notes (as supplemented and amended
hereby).
 
SECTION 3.5 Consent to Jurisdiction and Service.  The Issuer agrees that any
suit, action or proceeding against the Issuer brought by any Holder or the
Trustee arising out of or based upon this Supplemental Indenture No. 5, the
Indenture or the Notes may be instituted in any state or Federal court in the
Borough of Manhattan, New York, and any appellate court from any thereof, and
each of them irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.  The Issuer irrevocably waives, to the
fullest extent permitted by law, any objection to any suit, action, or
proceeding that may be brought in connection with this Supplemental Indenture
No. 5, the Indenture or the Notes, including such actions, suits or proceedings
relating to securities laws of the United States of America or any state
thereof, in such courts whether on the grounds of venue, residence or domicile
or on the ground that any such suit, action or proceeding has been brought in an
inconvenient forum.  The Issuer agrees that final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Issuer and may be enforced in any court to the jurisdiction of which the
Issuer is subject by a suit upon such judgment; provided, that service of
process is effected upon the Issuer in the manner provided by the Indenture.
 
SECTION 3.6 Counterparts.  This Supplemental Indenture No. 5 may be executed in
any number of counterparts, and by the different parties hereto in separate
counterparts, and each of which when so executed and delivered shall be deemed
an original, but all such counterparts together shall constitute but one and the
same instrument.  This Supplemental Indenture No. 5 shall become effective upon
the execution of a counterpart hereof by each of the parties hereto.
 


 
[Signature page follows]
 
 
5

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
No. 5 to be duly executed by their respective officers duly authorized, all as
of the day and year first written above.
 
BMB MUNAI, INC.,
in its capacity as Issuer






By:           /s/ Askar
Tashtitov                                                                
Name:  Askar Tashitov
Title:  President






THE BANK OF NEW YORK MELLON,
in its capacity as Trustee






By:           /s/ Marco
Thuo                                                                
Name:  Marco Thuo
Title: Vice President






6







5038103_2.DOC

 
 

--------------------------------------------------------------------------------

 
